The only question involved in this case is whether justices of the peace in Cuyahoga county have jurisdiction co-extensive with said county to issue attachments.
Previous to April 19, 1898, such jurisdiction was undoubted, for Section 583, Revised Statutes of Ohio, then read:
‘ ‘ Justices ' of the peace within and co-extensive with their respective counties shall have jurisdiction and authority: * * * 7. To issue attachments and proceed against the goods and effects of debtors in certain eases.”
On the date mentioned, however, the Legislature amended said section by adding the following language to said paragraph seven:
‘1 Except in counties containing a city ' of the second grade of the first class, or of the first grade, second class, the jurisdiction and authority in such cases is co-extensive only with the township for which the justice was elected, but when said justice has jurisdiction of the defendant because he resides in the township for which said justice was elected, or otherwise, as provided in Section 584'of the.Revised Statutes, the jurisdiction in attachment shall be co-extensive with the county..” 93 O.' L., 146.
Carpenter, Young (& 8tocher and J. A. Fenner, for plaintiff in error.
Max P. Goodman, for defendant in or'ror.
It needs no citation of authorities to show that it was beyond the powers .of the Legislature to exempt Cuyahoga and Franklin counties from the operation of the general law on the jurisdiction of justices of the peace in attachment cases.
This amendment was unconstitutional.
But counsel for plaintiff in error contends that if the amendment of 1898 is unconstitutional, it is the whole of paragraph seven of Section 583 and that only, which is unconstitutional.
With this view we do not agree. Our examination of the law of 1898 shows that the only purpose in amending paragraphs five and seven of Section 583, and paragraph four of Section 584, was to exempt Cuyahoga and Franklin counties from the operation of said laws.
That purpose was unlawful, and, upon familiar principles of construction of legislative enactments, the whole law, including the repealing clause, may be held unconstitutional, the former law then standing unrepealed.
But we are not remitted to this rule of construction alone. As the only unconstitutional parts of Sections 583 and 584 are exceptions added by the amendment, we may' strike out said unconstitutional exceptions, leaving the law as it Avas before amendment.
Our conclusions are consistent with the holdings of the Lucas County Circuit Court in the case of Collins v. Bingham Brothers, 22 C. C., 533, and of the Hamilton County Circuit Court in the case of Rogers v. Prushansky, 3 C. C. — N. S., 366. though neither of said courts found it necessary to pass upon the constitutionality of said amendment of 1898, while it is necessary, for a determination of this ease, that Ave do so.
The common pleas court having come to the conclusion here indicated, its judgment is affirmed.